PD-0725-15
                            PD-0725-15                              COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 6/12/2015 3:19:17 PM
                                                                      Accepted 6/12/2015 3:46:32 PM
                                                                                      ABEL ACOSTA
                                   IN THE                                                     CLERK
                         COURT OF CRIMINAL APPEALS

JOSE L. ALDANA,                          §
     APPELLANT                           §
V.                                       §         NO. PD-____-15
                                         §
THE STATE OF TEXAS,                      §
     APPELLEE                            §

                 STATE’S MOTION TO EXTEND TIME TO FILE
                  PETITION FOR DISCRETIONARY REVIEW

      COMES NOW the State of Texas, by and through Sharen Wilson, the

Tarrant County Criminal District Attorney and files this motion to extend the time

for thirty days to file a petition for discretionary review.

                                             I.

      The court of appeals below is the Court of Appeals for the Eighth Court of

Appeals District. The style and number of the case in the El Paso Court is Aldana

v. State, No. 08-13-00243-CR.

                                             II.

      On May 14, 2015, the El Paso Court issued an opinion reversing the trial

court’s judgment. See Aldana v. State, No. 08-13-00243-CR (Tex. App.—El Paso

May 14, 2015) (unpublished). The State did not file a motion for rehearing.




              June 12, 2015
                                          III.

      The current deadline for filing the State’s petition for discretionary review is

June 15, 2015. The State now requests an extension of 30 days – until July 15,

2015 – to file the State’s petition. The State has not previously requested an

extension of time to file a petition for review in this case.

                                          IV.

      This extension is not for the purposes of delay, but rather so that

undersigned counsel may adequately set forth the State’s position in its grounds for

review. The undersigned has been working not only on this PDR, but on the State’s

reply briefs in Guzman v. State, No. 02-14-00297-CR and Gray v. State, No.

02-14-00249-CR; and petitions for review in Isbell v. State, No. PD-0469-15 and

Pinkston v. State, No. PD-0444-15.

      Wherefore, the State prays that the Court grant an extension of 30 days to

July 15, 2015 for filing the State’s petition for discretionary review.


                                         Respectfully submitted,

                                         SHAREN WILSON
                                         Criminal District Attorney
                                         Tarrant County, Texas

                                         DEBRA WINDSOR
                                         Assistant Criminal District Attorney
                                         Chief, Post-Conviction

                                           2
                                                         /s/ James Gibson_____________
                                                         JAMES GIBSON, Assistant
                                                         Criminal District Attorney
                                                         401 W. Belknap Street
                                                         Fort Worth, Texas 76196-0201
                                                         (817) 884-1687
                                                         FAX (817) 884-1672
                                                         State Bar No. 00787533
                                                         CCAAppellateAlerts@TarrantCountyTX.gov



                                        CERTIFICATE OF SERVICE

         A copy of the State's Motion to Extend Time to File Petition for

Discretionary Review has been e-served to opposing counsel, the Hon. Leigh W.

Davis, leighwdavis@gmail.com, 1901 Central Dr., Suite 708 LB 57, Bedford,

Texas        76021        and      to     the        State   Prosecutor,   Hon. Lisa C. McMinn,

information@spa.texas.gov, P.O. Box 13046, Austin, Texas 78711on June 12,

2015.


                                                                 /s/ James Gibson
                                                                 JAMES GIBSON
H:\GIBSON.G17\MOTIONS\Aldana; ext to file pdr.docx




                                                             3